UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-216047 Kinetic Group Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 47-4685650 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 8275 S. Eastern Ave, Ste 200-17, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) Registrants telephone number including area code: (702) 724-2666 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes [ ] No [X] Applicable Only to Corporate Issuers: Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: Class OutstandingasofMay 8,2017 Common Stock, $0.001 par value KINETIC GROUP INC. TABLE OF CONTENTS Page PARTI - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Managements Discussion and Analysis of Financial Conditionand Results of Operations. 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 22 Item 4. Controls and Procedures. 22 PARTII - OTHER INFORMATION Item 1. Legal Proceedings. 23 Item 1A. Risk Factors. 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 23 Item 3. Defaults Upon Senior Securities. 23 Item 4. Mine Safety Disclosures. 23 Item 5. Other Information. 23 Item 6. Exhibits. 23 SIGNATURES 24 2 PART 1  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS KINETIC GROUP INC. For the Six Months Ended March 31, 2017 and 2016 (Unaudited) Index to the Financial Statements Contents Page Balance Sheets at March 31, 2017 and September 30, 2016 F-1 Statements of Operations for the Three and Six Months Ended March 31, 2017 and 2016 F-2 Statement of Changes in Stockholders Deficit for the Period from June 4, 2014 (Inception) through
